DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Planque et al. US 2017/0362724 A1) discloses a module for an HTE (high-temperature electrolysis) reactor or an SOFC (solid oxide fuel cell) comprising a cell (C1) formed from a cathode, an anode and an electrolyte inserted between the cathode and the anode (Fig. 4), a first and a second electrical and fluid interconnector (5), each consisting of a component made of electron-conducting and gastight material, the first and second interconnectors being arranged on either side of the individual cell; the first interconnector (5.1) being pierced with a steam supplying conduit for supplying steam, which opens at a periphery of one side of the cathode (2), and with a hydrogen recovery conduit for recovering hydrogen produced (54), which opens at a periphery of the cell on a side of the cathode opposite the side on which the supply steam supplying conduit opens, so as to distribute the steam supplied and the hydrogen produced, in a first compartment (50); the second interconnector (5.2) being pierced with an oxygen recovery conduit for recovering oxygen produced, which opens at a periphery of the cell on a side of the anode (4) so as to distribute the oxygen produced to the oxygen recovery conduit in a second compartment (51); a first electrical contact element, different from the interconnectors, which is in mechanical contact on the one hand with the first interconnector (5.1) and on the other hand with the cathode (2); the first electrical contact element  being a porous substrate; a first seal (61) arranged at a periphery of the individual cell and bearing both 
However, the independent claims 1 and 4 require a third seal, inserted in the porous substrate of the first contact element and bearing against the first interconnector and the cathode by being arranged at a periphery of the steam or fuel supplying conduit and hydrogen or water recovery conduit, respectively, thus delimiting the first compartment for distributing the steam supplied and the hydrogen produced.
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole. The arrangement of the first, second and third seal as claimed is able to increase the maximum rate of conversion of the gas injected into the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WOJCIECH HASKE/Examiner, Art Unit 1724